                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

RICHARD WHITTINGTON,                       )
                                           )
              Plaintiff                    )
                                           )      1:19-cv-00553-NT
v.                                         )
                                           )
CITY OF BANGOR HALL,                       )
                                           )
              Defendant                    )

              RECOMMENDED DECISION AFTER REVIEW OF
           PLAINTIFF’S COMPLAINT PURSUANT TO 28 U.S.C. § 1915

       In this action, Plaintiff alleges that he was injured as the result of the City of

Bangor’s negligence, which injury occurred while Plaintiff was a passenger on a city bus.

Plaintiff seeks to recover money damages for his injury from the City of Bangor.

       Plaintiff filed an application to proceed in forma pauperis (ECF No. 3), which

application the Court granted. (ECF No. 4.) In accordance with the in forma pauperis

statute, a preliminary review of Plaintiff’s complaint is appropriate.         28 U.S.C. §

1915(e)(2).

       Following a review of Plaintiff’s complaint, I recommend the Court dismiss

Plaintiff’s complaint without prejudice.

                                  STANDARD OF REVIEW

       The federal in forma pauperis statute, 28 U.S.C. § 1915, is designed to ensure

meaningful access to the federal courts for those persons unable to pay the costs of bringing

an action. When a party is proceeding in forma pauperis, however, “the court shall dismiss

the case at any time if the court determines,” inter alia, that the action is “frivolous or
malicious” or “fails to state a claim on which relief may be granted” or “seeks monetary

relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

“Dismissals [under § 1915] are often made sua sponte prior to the issuance of process, so

as to spare prospective defendants the inconvenience and expense of answering such

complaints.” Neitzke v. Williams, 490 U.S. 319, 324 (1989).

       When considering whether a complaint states a claim for which relief may be

granted, courts must assume the truth of all well-plead facts and give the plaintiff the

benefit of all reasonable inferences therefrom. Ocasio-Hernandez v. Fortuno-Burset, 640

F.3d 1, 12 (1st Cir. 2011). A complaint fails to state a claim upon which relief can be

granted if it does not plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       Although a pro se plaintiff’s complaint is subject to “less stringent standards than

formal pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), this is

“not to say that pro se plaintiffs are not required to plead basic facts sufficient to state a

claim, Ferranti v. Moran, 618 F.2d 888, 890 (1st Cir. 1980). To allege a civil action in

federal court, it is not enough for a plaintiff merely to allege that a defendant acted

unlawfully; a plaintiff must affirmatively allege facts that identify the manner by which the

defendant subjected the plaintiff to a harm for which the law affords a remedy. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

                                 FACTUAL BACKGROUND

       According to the complaint, Plaintiff was injured when the city bus driver failed to

secure Plaintiff properly in his wheelchair on a city bus on September 23, 2019. (Complaint

                                              2
¶¶ 2, 4, 5, ECF No. 1.) Plaintiff alleges he was injured when the city bus driver stopped

the bus suddenly to avoid a vehicle that had “pull[ed] out [in] front of the city bus.” (Id. ¶

7.)   Plaintiff asserts the city bus driver was negligent and that the bus driver was

“prejudice[ed]” against him because of their different political views. (Id. ¶¶ 4, 5, 6, 14(D).)

                                         DISCUSSION

       “‘Federal courts are courts of limited jurisdiction,’ possessing ‘only that power

authorized by Constitution and statute.’” Gunn v. Minton, 568 U.S. 251, 256 (2013)

(quoting Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994)). “It

is to be presumed that a cause lies outside this limited jurisdiction, and the burden of

establishing the contrary rests upon the party asserting jurisdiction.” Kokkonen, 511 U.S.

at 377 (citation omitted). “A court is duty-bound to notice, and act upon, defects in its

subject matter jurisdiction sua sponte.” Spooner v. EEN, Inc., 644 F.3d 62, 67 (1st Cir.

2011). A review of Plaintiff’s complaint fails to reveal a basis upon which this Court could

exercise either federal question jurisdiction or diversity jurisdiction under 28 U.S.C. §§

1331 and 1332.

A.     Federal question jurisdiction under 28 U.S.C. § 1331

       Pursuant to section 1331, federal district courts “have original jurisdiction of all

civil actions arising under the Constitution, laws, or treaties of the United States.” 28

U.S.C. § 1331.

       To the extent Plaintiff attempts to assert a First Amendment claim based on the

expression of his political views, the federal civil rights statute provides a cause of action

against a person who acts “under color of” state law and deprives another of “any rights,

                                               3
privileges, or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. For

purposes of section 1983, municipalities qualify as persons against whom a claim may be

brought. Los Angeles Cty., Cal. v. Humphries, 562 U.S. 29, 35 (2010). The doctrine of

respondeat superior, however, does not apply to a municipality for alleged civil rights

violations; therefore, a municipality is not vicariously liable under section 1983 for the

misconduct of its employees. Id. A municipality can only be liable for a constitutional

deprivation caused by a municipal employee if the municipality is the moving force behind

the deprivation. That is, “[p]laintiffs who seek to impose liability on local governments

under § 1983 must prove that ‘action pursuant to official municipal policy’ caused their

injury.” Connick v. Thompson, 131 S.Ct. 1350, 1359 (2011) (quoting Monell v. New York

City Dep’t of Soc. Servs., 436 U.S. 658 (1978)). Here, Plaintiff has not alleged any facts

from which one could reasonably conclude that the bus driver’s alleged misconduct was

the product of a municipal policy. Plaintiff, therefore, has not alleged an actionable claim

under 42 U.S.C. § 1983.

       In short, Plaintiff has not asserted a claim based on the United States Constitution,

a federal statute, or a federal treaty.

B.     Diversity jurisdiction under 28 U.S.C. § 1332

       Pursuant to section 1332, federal district courts also have original jurisdiction

“where the matter in controversy exceeds the sum or value of $75,000 … and is between

citizens of different States.” 28 U.S.C. § 1332(a)(1). Where diversity jurisdiction is

established, a plaintiff may assert state law claims in federal district court. Plaintiff’s

allegations arguably state a claim of negligence. For Plaintiff’s negligence claim to come

                                             4
within this Court’s diversity jurisdiction, Plaintiff and Defendant must have been citizens

of different states on the date the complaint was filed. Aponte–Dávila v. Municipality of

Caguas, 828 F.3d 40, 46 (1st Cir. 2016). In his complaint, Plaintiff included a specific

Bangor, Maine, address as his residence. (Complaint at 1, 21.) Given that Plaintiff asserts

a claim against the City of Bangor, Plaintiff has failed to assert a claim between citizens of

different states. Plaintiff thus has failed to assert a claim within the Court’s diversity

jurisdiction.

                                        CONCLUSION

       Based on the foregoing analysis, while Plaintiff might have asserted a negligence

claim against the City that he could pursue in state court, Plaintiff has not asserted an

actionable claim within this Court’s jurisdiction. Accordingly, after a review of Plaintiff’s

complaint pursuant to 28 U.S.C. § 1915(e)(2), I recommend the Court dismiss Plaintiff’s

complaint without prejudice.

                                          NOTICE

              A party may file objections to those specified portions of a magistrate
       judge's report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum, within fourteen
       (14) days of being served with a copy thereof.

              Failure to file a timely objection shall constitute a waiver of the right
       to de novo review by the district court and to appeal the district court's order.

                                           /s/ John C. Nivison
                                           U.S. Magistrate Judge

       Dated this 18th day of December, 2019.



                                              5
